UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) hasbeen subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On December9, 2008 there were 24,805,000 shares of the issuer's common stock, par value $.0001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock, and 5,000,000 shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock. 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets March 31, 2007 (unaudited) and June 30, 2007 6 Consolidated Statements of Operations (unaudited) Three months ended March31, 2008 and 2007 7 Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, 2008 and 2007 8 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosure About Market Risks 35 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1.A Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 3 Explanatory Note: On May 3, 2008, the Board of Directors of Jpak Group, Inc. (“we”, “us”, “our” or the "Company") concluded that the Company was required to restate its previously issued audited financial statements for the year ended June 30, 2007, and as a result, its financial statements for the quarters ending September 31, 2007 and December 31, 2007. Subsequent to the issuance of the June 30, 2007 financial statements, management identified various errors in connection with its 2007 financial statements and determined that a restatement was necessary in respect of the following: revision of reverse acquisition accounting and revision of capitalized costs relatedto financing transactions.As a result of the Board’s decision and the aforementioned revisions to our financial statements, our previously issued financial statements for the year ended June 30, 2007 (which were included in our Registration Statement on Form S-1), and the periods ended September 30, 2007, and December 31, 2007, should no longer be relied upon.Accordingly, we filed restated financials for the quarter ending September 30, 2008 and December 31, 2007 in a 10-Q/A on August 5, 2008 and restated financials for the year ended June 30, 2007 in an amendment to our S-1 on August 5, 2008.However, pursuant to additional SEC comments, management determined that a restatement of our December 31, 2007 and March 31, 2008 financial statements was necessary in respect of the following: accounting for the extended term of the Series A and Series B Warrants issued in the private placement we closed in August 2007 and the commission paid pursuant to the exercise of the Series J Warrants.As a result of the Board’s decision and the aforementioned revisions to our financial statements, on September 29, 2008, we filed restated financials for the quarter ending March 31, 2008 in an amendment to our 10-Q for that same quarter and disclosed that our previously issued financial statements for the periods ended December 31, 2007 and March 31, 2008, should no longer be relied upon.We are filing this amendment to respond to additional SEC comments, which we received on November 14, 2008. 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc. We have reviewed the accompanying consolidated balance sheets of JPAK Group, Inc. and Subsidiaries (the “Company”) as of March 31, 2008, and the related consolidated statements of operations and other comprehensive income for the three-month and nine-month periods ended March 31, 2008 and 2007 and cash flows for the nine-month periods then ended.
